416 F.2d 459
UNITED STATES of America, Plaintiff-Appellee,v.Daniel F. BROOKS, a/k/a Daniel F. Drake, Defendant-Appellant.
No. 27191 Summary Calendar.
United States Court of Appeals Fifth Circuit.
Sept. 22, 1969.

Brooks Holman, Austin, Tex., for defendant-appellant.
Ernest Morgan, U.S. Atty., Reese L. Harrison, Jr., Asst. U.S. Atty., San Antonio, Tex., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and THORNBERRY and MORGAN, Circuit judges.
PER CURIAM:


1
Appellant urges that his conviction for violation of 21 U.S.C. 176a is controlled by Leary v. United States, 395 U.S. 6, 89 S. Ct. 1532, 23 L. Ed. 2d 57 (U.S. May 20, 1969), and should be reversed.1


2
The evidence conclusively shows and the trial court found2 that the appellant transported the marijuana in question from the Republic of Mexico into the United States of America.  No reliance was had upon the presumption arising from possession.


3
Affirmed.



1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the Clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5th Cir. 1969, 409 F.2d 804, Part I


2
 Trial by jury was waived by both the appellant and the Government and was by the trial court who filed findings of fact and conclusions of law